Citation Nr: 1725094	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1972, with service in the Republic of Vietnam from November 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, throughout the period on appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim for an increased rating for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated March 2009 and April 2009.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  There is no indication there are any outstanding relevant private treatment records necessary to decide this appeal.  Moreover, the Veteran has been afforded adequate VA examinations during the period on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2010 and June 2016 VA examiners performed examinations of the Veteran, took into account his statements and treatment records, and provided adequate information required for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411.  General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Procedural History

In an August 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran filed a timely Notice of Disagreement with assigned rating and in an August 2011 Statement of the Case the RO continued the 30 percent rating.  In an August 2011 Substantive Appeal (VA Form 9), the Veteran specifically limited his appeal to the denial of service connection for a skin disability; he did not continue to disagree with the PTSD rating.  Generally, an appeal consists of a timely filed Notice of Disagreement, a Statement of the Case, and a timely filed VA Form 9.  However, the Court of Appeals for Veterans Claims (Court) has held that a substantive appeal is not a jurisdictional requirement.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  In the case at hand, VA continued to treat the Veteran's claim for an increased rating for PTSD as if this issue was still on appeal by issuing a July 2015 Supplemental Statement of the Case; therefore, even though the procedural requirement of filing a VA Form 9 was not followed, because VA continued to treat this issue as if it was on appeal, it is properly before the Board.  Id. at 45-47.

In June 2016, the Board remanded the Veteran's claim to afford him more recent examination to evaluate the severity of his PTSD.  The Veteran was provided an adequate examination in July 2016.  His claim was readjudicated in a July 2016 Supplemental Statement of the Case, which continued the 30 percent disability rating, and his case has been properly returned to the Board.  Based on the foregoing, the Board finds that there has been substantial compliance with its June 2016 remand directives and that it may fairly proceed with adjudication of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Factual Background and Analysis

The Veteran claims that manifestations of his PTSD symptoms are worse than the assigned 30 percent disability rating contemplates.

At an April 2009 VA initial mental health assessment, the Veteran indicated that in the past two years he felt like crying all the time, was depressed and stressed, isolated himself, and felt abandoned.  He stated he felt he should not feel this way because he had a good income and supportive wife and family and did not understand why this was happening to him.  VA treatment records reflect the Veteran has actively participated in mental health group counseling on a bimonthly basis since April 2009.

At a June 2010 VA examination, the Veteran reported that since he came back from Vietnam he has had problems with insomnia, nightmares, flashbacks, moodiness, and irritability, but that he did not seek counseling until recently.  He began mental health treatment with VA the previous year and also began taking medication.  He acknowledged feeling better with medication and counseling, yet still reported problems with nightmares, flashbacks, moodiness, and irritability.  The Veteran reported being married to his wife for approximately 25 years and that he is able to get along with her well, but that she complains he has numb feelings, does not show emotion, and is a poor communicator.  The Veteran retired in 1993 after working at the same job for over 33 years; he indicated that he now mainly stays at home and goes to counseling.  He stated that while he was working he kept busy and did not have time to think about the things he saw in Vietnam.  After he retired, he began thinking about things more and talking with other veterans who persuaded him to get help.  

On examination, the Veteran's mood was somewhat anxious, memory was reasonable, and thought process was grossly logical, relevant, and goal oriented.  He denied suicidal ideations and any auditory and visual hallucinations.  He acknowledged problems falling asleep and having nightmares once a week; he also reported that he experienced flashbacks when he watched the news about the Iraq war and when he heard loud sounds.  The Veteran indicated he does get moody and irritable but denied any charges of assault and battery and denied any problems when he was working.  He also reported feeling somewhat lonely, uptight, and anxious.  The Veteran acknowledged he has had some problems making friends and does not like to go to social activities or places where there are a lot of groups.

In a July 2010 statement from the Veteran, he indicated he had difficulty understanding the June 2010 VA examiner and that he felt the examiner similarly had difficulty understanding him.  He stated that although he worked for over 33 years at the same company, he did not do so without great difficulty as the examination report portrayed.  He indicated that while he was working he had problems with his attitude, fighting, arguing, drinking, managing people, and taking his anger out on others and that the union saved his job many times.  He reported that he experiences nightmares every night, not once a week as the examination report reflects, which is why he does not want to go to sleep at night.  The Veteran further indicated that he did not self-report that his symptoms were "mild to moderate" as the examination report states.  He acknowledged that his PTSD symptoms destroyed his first marriage and that when he remarried in 1986 he quit drinking.  He stated that he currently feels paranoid, lonely, and deserted and that he feels as if he is driving his wife, family, and friends away.  When people come over he does not want to answer the door, be around people, or be seen in the yard or in public.  He indicated he does not have a life out of the house aside from going outside to smoke a cigar, which is all he looks forward to anymore.  While he acknowledged contemplating suicide, his strong belief in God is a deterrent to this.

At his January 2016 hearing before the Board, the Veteran testified that his PTSD is manifested by anxiety and stress and that he cannot be around people.  He acknowledged difficulty sleeping, intrusive thoughts, nightmares, and flashbacks.  He indicated he felt on edge and irritable all the time and that he had road rage; his spouse testified that she could not say anything to him without him exploding.  The Veteran testified his PTSD affects his relationship with his wife because he blows up and that he is attending a veterans' support group to try to deal with this behavior.  He stated he only felt safe at church or around his wife.  His wife testified that the Veteran rarely spoke to or saw his children and that at times if she and the Veteran were out and the Veteran's anxiety built up, they would have to remove themselves from the situation immediately.  The Veteran further indicated that he rarely attended to family parties or holidays and that if he did it was only for short periods of time.  When he goes to movie theaters or restaurants he has to sit on the end of the row so he can get out when he wants to.  The Veteran testified that medication he took for PTSD exacerbated his symptoms and caused suicidal thoughts, nightmares, and flashbacks.
 
At a June 2016 VA examination, the Veteran reported being married to his wife for thirty years and indicated he and his wife have two children, each from previous marriages.  The Veteran denied having a close relationship with his children.  He indicated that he and his wife love each other but that he has difficulty showing it.  He stated he has few friends and likes it that way as he does not want to be hurt or hurt anyone else; he wants to be left alone and does not like associating with people.  The Veteran acknowledged an erratic sleep pattern.  He has difficulty staying asleep and wakes up multiple times a night; sometimes he goes and sits by himself on his porch until he cannot keep his eyes open.  He indicated he experiences nightmares and anxiety attacks at night and stated he tends to make a mountain out of a mole hill.  The Veteran felt his symptoms have worsened in the past three to four years.  The Veteran's wife indicated he is disconnected from his family, lacks intimacy, has difficulty falling asleep, feels claustrophobic, and has hair trigger temper and flare-ups.  She denied any domestic violence.  There were no manic or psychotic symptoms elicited and no suicidal or homicidal thoughts expressed at the examination.

Following a thorough review of the evidence, the Board finds that the Veteran's disability picture associated with his PTSD at times more nearly approximated the criteria for a 50 percent disability rating and at other times more nearly approximated the criteria for a 70 percent disability rating.  38 C.F.R. § 4.130.  However, the Board cannot discern distinct periods of time where one rating would be more appropriate than another.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds a disability rating of 70 percent, but no higher, is appropriate for the entire period on appeal, which represents symptoms productive of occupational and social impairment with deficiencies in most areas.

A disability rating in excess of 70 percent is not warranted because the evidence does not demonstrate that the Veteran is totally occupationally and socially impaired.  The Veteran is still able to sustain relationships with some people, such as his wife, whom he has been married to since 1986.  Although he is not close with his children, he has acknowledged that he is sometimes able to attend family gatherings, even though he has to leave early and suddenly.  While he has indicated he is not close to others socially, he has acknowledged having a few friends, is able to interact with others at his mental health group counseling, and has indicated on several occasions that he feels comfortable associating with other veterans.  Although at times he has expressed difficulty with motivation to attend therapy, he has consistently attended group counseling twice a month since 2009.  The record does not reflect the Veteran has at any time exhibited gross impairment in thought processes or communication.  Although at times he has acknowledged suicidal thoughts, he is not in a persistent danger of hurting himself and he has indicated that he would never follow through due to his faith.  Moreover, while the Veteran has acknowledged irritability and road rage, there is no evidence that he has physically assaulted anyone or that he presents a persistent danger of hurting others.  Accordingly, the evidence does not reflect that a disability rating in excess of 70 percent is appropriate because the Veteran is not completely occupationally and socially impaired.

In reaching the above finding, the Board has also considered the Veteran's lay statements and those of his spouse with regard to his claim and finds that these statements regarding the symptoms the Veteran experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran and his spouse to be credible.  However, the Veteran and his spouse's statements are not competent evidence to identify a specific level of disability and related it to the appropriate diagnostic code as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).

In this case, the manifestations of the Veteran's service-connected PTSD, as discussed above, are contemplated by the schedular criteria and his disability picture is not so unusual or exceptional in nature as to render the assigned 70 percent rating inadequate.  Ratings in excess of that assigned are provided for more severe psychiatric symptoms, but the medical evidence reflects that those symptoms are not present.  Although the Veteran has claimed he experiences irritable bowel syndrome and gastroesophageal reflux disease due to his PTSD, the RO denied service connection for both these disabilities as secondary to PTSD in an April 2016 rating decision.  The Veteran has not claimed any additional symptoms not contemplated by the rating criteria for PTSD.  Therefore, the criteria for referral for an extra-schedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Moreover, although the evidence reflects the Veteran is retired, neither the Veteran nor the evidence suggests that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has afforded the Veteran the benefit of the doubt in assigning a 70 percent disability rating throughout the period on appeal; however, the evidence weighs against a disability rating in excess of 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Throughout the period on appeal, a disability rating of 70 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a skin disability.  At his January 2016 hearing before the Board, the Veteran testified that the skin on his scalp began to scale immediately upon returning from Vietnam in 1968, which he initially attributed to dandruff.  The Veteran's spouse also testified that she had been with the Veteran for 30 years (since approximately 1986) and that he had skin problems since at least that time.  The Veteran indicated that his skin condition (manifested by redness, burning sensation, and itchiness) was initially limited to his scalp, but in recent years had spread to affect his entire body.  The record reflects the Veteran has diagnoses of contact dermatitis, other eczema, and folliculitis during the pendency of the appeal.  Moreover, the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents during his active duty service.  

The Board acknowledges that the evidence of record contains a January 2016 private medical opinion from R. S., D.O., which states that the Veteran has a skin condition as a result of exposure to herbicide agents.  This opinion cannot serve as the basis for a grant of service connection as it does not provide a diagnosis for a skin condition, nor does it provide a rationale for this opinion.  

In June 2016, the Board remanded the Veteran's claim to provide him with an examination to determine the etiology of his skin disabilities diagnosed during the period on appeal.  At a June 2016 VA examination, the examiner noted that the Veteran reported feeling numb in his head since getting out of service but that he denied any associated red rash with it.  At the examination the Veteran denied any rash; the examiner diagnosed dermatitis or eczema based on VA treatment records.  The examiner noted that while VA treatment records document folliculitis, it must have resolved with treatment in 2013.  The examiner indicated that a 2010 VA assessment of drug eruption vs. psoriasis vs. eczema are not skin conditions listed under the Agent Orange list of skin conditions and that the Veteran's skin pattern was not suggestive of herbicide exposure.

This opinion is inadequate as the examiner's sole reasoning in concluding the diagnosed skin disorders were not related to service is that they were not on the list of diseases presumptively associated with herbicide agent exposure.  This opinion ignores the fact that while service connection on a presumptive basis may not be warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d) (2014) (service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service).  Moreover, the examiner failed to provide any opinion regarding whether the diagnosis of folliculitis was related to the Veteran's active duty service.  The Board notes that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a new examination and opinions are required.

The Board notes that a VA treatment record dated April 27, 2009, contains the subject "Agent Orange Specialty Exam, 04/09/09" and the note indicates "see scanned document."  An April 9, 2009, VA treatment record reflects that the Veteran attended a VA Agent Orange Examination on that date.  This VA examination report is not associated with the evidence of record and is relevant to the Veteran's claim.  Accordingly, this examination report must be obtained and associated with the evidence of record on remand.

Finally, all outstanding VA treatment records dated from April 2016 to the present must be obtained and associated with the evidence of record before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outstanding April 9, 2009, VA Agent Orange examination report, and any associated tests, and associate these records with the evidence before the Board.

2.  Obtain all outstanding VA medical records dated from April 2016 to the present.

3.  Afford the Veteran a new medical examination by an examiner other than the one who performed the June 2016 VA skin examination.  The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.

Following an examination and a thorough review of all the medical and lay evidence of record, the examiner must:

* First, list all skin condition diagnoses present during the appeal period (from February 2009 to the present).

* Next, with regard to each diagnosed skin condition (even if it has subsequently resolved), state whether it is at least as likely as not (50 percent probability or higher) that the skin condition is etiologically related to the Veteran's active duty service, to include as due to exposure to herbicide agents, such as Agent Orange.

The examiner is advised that exposure to herbicide agents, such as Agent Orange, is presumed.

The examiner is also advised that a negative medical opinion based only on the fact that the Veteran's diagnosed skin conditions are not on the list of diseases presumptively associated with herbicide agent exposure is not adequate.  Service connection may still be established with evidence of direct causation.

A complete rationale for the opinions must be provided with a complete discussion of the pertinent evidence of record, as well as the medical principles involved, which led the examiner to his or her conclusions.  If the examiner cannot provide an opinion without resorting to speculation, he or she must indicate why this is so.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


